         Case 1:20-cv-10931-RWZ Document 19 Filed 09/02/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



                          CIVIL ACTION NO. 20-CV-10931-RWZ



                       COMMONWEALTH CARE ALLIANCE. INC.

                                               V.



                                   BABEL HEALTH. INC.


                                 MEMORANDUM & ORDER


                                     September 2. 2020

ZOBEL. S.D.J.

        Plaintiff. Commonwealth Care Alliance. Inc.(“Commonwealth Care”) is a large

non-profit community-based healthcare organization. It hired defendant Babel Health,
Inc. (“Babel”), a healthcare technology company, to process and submit data to
Medicare for the purpose of obtaining reimbursements. Babel failed to properly submit
certain claim and medical data, which caused Commonwealth Care to lose significant

revenue.   Plaintiff complains of breach of contract, negligence, and gross negligence.
Defendant moves for dismissal of the last two claims.


   I.      Legal Standard

        To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain

sufficient factual allegations to “state a claim to relief that is plausible on its face.”
Ashcroft V. Iqbal. 556 U.S. 662. 678(2009)(quoting Bell Atl. Corp. v. Twombly. 550

U.S. 544, 570 (2007)). For purposes of this motion, the court must accept all factual


                                                1
           Case 1:20-cv-10931-RWZ Document 19 Filed 09/02/20 Page 2 of 4




allegations in the complaint as true and construe all reasonable inferences in the
plaintiff’s favor. See Watterson v. Page, 987 F.2d 1, 3(1 st Cir. 1993).

            Facts^


        Commonwealth Care serves patients who are dually eligible for Medicare and

Medicaid. At issue in this case are the reimbursements that should have been

submitted under Medicare Part C, now known as Medicare Advantage. Under this

scheme, organizations such as plaintiff offer insurance plans to participants and are
paid a fixed amount by the government instead of operating on a “fee for service”
model, as under Medicare Parts A and B. In order to be properly paid under Medicare
Advantage, plaintiff must submit data to the “Risk Adjustment Processing System”
(“RAPS”). No such payment scheme exists under Medicaid.

        Commonwealth Care hired defendant to prepare this data. In processing

plaintiff’s 2017 RAPS submissions, however, Babel’s software coded the RAPS data of
patients dually eligible for Medicare and Medicaid as Medicaid-only. Recall, Medicaid
does not pay organizations based on RAPS data, whereas Medicare Advantage
requires it. As a result, a significant amount of Medicare Advantage submissions were
never made. Third party analysis estimates plaintiff lost up to $19 million in revenue.

             Analysis


         Defendant argues plaintiff’s negligence and gross negligence claims should be
dismissed because they merely assert a breach of contract, which cannot be the sole



1 For purposes of this motion, defendant accepts these facts as true and I construe them in the light most
favorable to plaintiff.
                                                    2
           Case 1:20-cv-10931-RWZ Document 19 Filed 09/02/20 Page 3 of 4



basis of a tort action. This is not an accurate characterization of the situation or the law.

In Massachusetts, a contract creates a duty of reasonable care in performance of that
contract. See Redgrave v. Bos. Symphony Orchestra, Inc., 557 F. Supp. 230, 237 (D.

Mass. 1983); Abrams v. Factory Mut. Liability Ins. Co.. 298 Mass. 141, 143-44(1937)
(“[w]hen a party binds himself by contract to do a work or to perform a service, he
agrees by implication to do a workmanlike job and to use reasonable and appropriate
care   and skill in doing it.”). That duty can support a tort action (separate from a breach
of contract claim) like those at issue in this motion.

         Defendant also argues dismissal is warranted because Massachusetts’s
economic loss doctrine generally precludes liability for tort claims where the plaintiff is
seeking recovery for purely economic losses. Arthur D. Little Int'l, Inc, v. Dooyang
Coro.. 928 F. Supp. 1189, 1202(D. Mass. 1996). But Massachusetts law specifically
permits recovery of economic losses caused by negligent breach of a contractual duty,
such as the one charged in this case. See, e.q., id at 1203; Fishman v. John Hancock
 Life Ins. Co. (U.S.A.), No. CIV.A. 13-12166-LTS, 2014 WL 1326989, at *2 (D. Mass.

 Mar. 27, 2014). This argument for dismissal thus does not prevail.

         Finally, defendant alleges that limitation of liability clauses in the parties’ contract
 preclude recovery. The first of these clauses is:

                9.1 Types of Damages. To the extent legally permitted under
                applicable law, in no event will either party or its suppliers, be liable
                to the other party for any special, indirect, incidental or
                consequential damages, including damages or costs due to loss of
                profits, use or goodwill, personal or property damage resulting from
                or in connection with its performance hereunder or the use, misuse,
                or inability to use the service or other products or services
                hereunder, regardless of the cause of action or the theory of

                                                 3
          Case 1:20-cv-10931-RWZ Document 19 Filed 09/02/20 Page 4 of 4




              liability, whether in tort, contract, or otherwise, even if such other
              party has been notified of the likelihood of such damages.
Software-as-a-Service Order Form 3, EOF. No. 1-5. The second is:


              9.2 Amount of Damages. Except for a party’s indemnification
              obligations, the maximum liability of each party arising out of or in
              any way connected to this agreement will not exceed the fees paid
              by [Commonwealth Care] to Babel under the applicable order form
              during the twelve (12) months immediately preceding the claim.
              The existence of one or more claims under the agreement will not
              increase a party’s liability.
Id First, these clauses do not affect the gross negligence claim, because the parties
cannot contract out of gross negligence. See CSX Transp. , Inc, v. Massachusetts Bay
Transp. Auth., 697 F.Supp.2d 213, 226 (D.Mass. 2010)(“[T]he [Supreme Judicial Court]

would not enforce agreements purporting to require indemnification against gross

negligence.”); Maryland Cas. Co. v. NSTAR Elec. Co. , 471 Mass. 416, 422(2015)
(“[\/\/]hile a party may contract against liability for harm caused by its negligence, it may
not do so with respect to its gross negligence.’’)(quoting Zavras v. Capeway Rovers
Motorcycle Club, Inc., 687 N.E.2d 1263, 1265 (Mass. App. Ct. 1997)). With respect to

the negligence claim, plaintiff argues that these clauses merely dictate the type and
amount of damages and do not, in fact, fully indemnify or exculpate defendant. Plaintiff
has pled sufficient facts to create a genuine dispute whether defendant can be held
liable.


    IV.    Conclusion

    The motion to dismiss (Docket # 10) is therefore DENIED.




      September 2, 2020
            DATE                                               RYA W. ZOBEL
                                                    UNI      STATES DISTRICT JUDGE

                                               4
